DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 4-12, 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13-14, 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 3, the claim recited the limitation “a method for treating waste gas” and “passing the waste gas through the visible-light response hybrid aerogel”; however, the claim does not specify what kind of waste gas is to be treated by such a method or aerogel, or what such a treatment is meant to do to the waste gas (i.e. purification of contaminants, filtration of contaminants, etc.). Thus, the claim is rendered indefinite. Applicant should correct to further specify what kind of waste gas such a method and aerogel are intended to treat. Claims 13-14, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 13-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (CN 106268900 A) in view of Zhang et al. (Rationally designed 1D Ag@AgVO3 nanowire/graphene/protonated g-C3N4 nanosheet heterojunctions for enhanced photocatalysis via electrostatic self-assembly and photochemical reduction methods, Journal of Materials Chemistry A, 2015) and Simón et al (Effects of freeze-drying conditions on aerogel properties, Journal of Material Science, 2016).
	Regarding Claim 3, Jiang discloses obtaining block g-C3N4 (graphitic carbon nitride) by the heating of melamine (Claims). This reads on Claim 1, in which preparing carbon nitride nanosheets is disclosed. Further, Jiang discloses sensitized AgVO3 nano quantum dot preparation in which silver nitrate and sodium metavanadate are mixed, and discloses adding the created carbon nitride to this solution (ibid). This reads on Claim 1, in which growing silver metavanadate quantum dots to prepare silver metavanadate quantum dot/carbon nitride nanosheet composites is disclosed. Further, Jiang discloses the hydrothermal reaction of melamine to form graphitic carbon nitride (DESCRIPTION). This reads on Claim 3, in which carrying out hydrothermal reaction of carbon nitride nanosheet with graphene oxide is disclosed. Further, Jiang discloses that the produced aerogel is photocatalytic, meaning it is visible-light responsive (USE). This reads on Claim 1, in which a visible-light response hybrid aerogel is disclosed.
Further regarding Claim 3, Jiang is silent regarding passing waste gas through the visible-light response hybrid aerogel to treat the waste gas.
Zhang discloses the fabrication of 1D AgVO3 nanowire/graphene/protonated g-C3N4 nanosheet (Ag@AgVO3/rGO/PCN) heterojunctions (Introduction). Further, Zhang discloses such a nanosheet may act as a photocatalyst for the photocatalytic degradation of pollutants (ibid).
Therefore, it would be obvious to one of ordinary skill in the art to combine the method disclosed by Jiang with the disclosure of Zhang to use the photocatalytic aerogel produced by Jiang to treat waste gas streams containing pollutants.

	Further regarding Claim 3, Jiang does not teach freeze-drying to prepare silver metavanadate quantum dots/carbon nitride nanosheets/ graphene hybrid aerogel, and instead teaches drying in a vacuum chamber (DESCRIPTION); however, freeze-drying is known in the art to be an effective drying method for hybrid aerogels. For example, Simón discloses the use of freeze-drying aerogel materials, and cites it to be one of the most common methods of drying aerogels (Introduction).  Given this, one of ordinary skill in the art would find it obvious to substitute the vacuum drying disclosed by Jiang with freeze drying, as both methods are known in the art, would achieve a the same expected result of a dried aerogel, and such a substitution offers advantages over conventional drying methods as disclosed above.
	Further regarding Claim 3, Jiang does not disclose the use of dicyandiamide as a carbon nanosheet precursor, and instead uses melamine; however, one of ordinary skill in the art would find it obvious to substitute the melamine disclosed by Jiang with the dicyandiamide disclosed by the instant application, as the compounds are chemically similar and both yield carbon nitride nanosheets when calcined.
Further regarding Claim 3, Jiang does not disclose a two times calcination step to prepare carbon nitride nanosheets; however, one of ordinary skill in the art would find it obvious to calcine the precursor material as many times as necessary until the desired result of carbon nitride nanosheets is achieved.
3 with the graphitic carbon nitride nanosheets to form the g-C3N4 quantum dot sensitizedAgVO3 nano composite photocatalyst, as shown above. The instant application possesses these same steps, but performs them in the following order: C, A, B. These differences are interpreted to be a change in ordering of addition of ingredients, and absent showings of unexpected results, criticality, or non-obviousness, one of ordinary skill in the art would find it obvious that performing either method would achieve the same result, silver metavanadate quantum dots/carbon nitride nanosheets/ graphene hybrid aerogel. Selection of any order of mixing ingredients is prima facie obvious – see MPEP 2144.04 (IV)(C).
Regarding Claim 13, the prior art makes obvious the limitations of Claim 3 as shown above.  Further, Jiang discloses heating the carbon nitride precursor at 500 °C for 4 hours (DESCRIPTION). 
Jiang does not disclose the atmosphere in which the carbon nitride precursor is calcined in; however, one of ordinary skill in the art would find it obvious to perform such a calcination step in air to reduce materials costs and simplify the process. Further, one of ordinary skill in the art would also find it obvious to use an inert gas such as argon for the atmosphere of calcination if an air atmosphere were introducing impurities into the carbon nitride nanosheets, such as a result of impure air or side reactions that occur as a result of a non-inert environment.
Jiang does not disclose the same heating rate as the instant claim; however, one of ordinary skill in the art would find it obvious to manipulate the heating rate to ensure that the carbon nitride precursor would not decompose or react in an unfavorable way. Further, Jiang 
Jiang is silent regarding two calcinations, as seen above; however, given that a second calcination was made obvious previously, one of ordinary skill in the art would find it obvious to perform the calcination for a second time at the prior art conditions, and would find it obvious to calcine the material for as long as necessary to achieve the desired carbon nitride nanosheets.
Regarding Claim 14, the prior art makes obvious the limitations of Claim 3 as shown above.  Further, Jiang discloses a mass ratio of 2.8432:1.0192 of silver nitrate and sodium metavanadate (Claims).
	Jiang is silent regarding the mass ratio of the carbon nitride; however, one of ordinary skill in the art would find it obvious to add the carbon nitride to silver nitrate and sodium vanadate in a ratio that would achieve the desired growth of silver metavanadate quantum dots on the carbon nanosheets.
	Further regarding Claim 14, Jiang is silent regarding performing the growth step in the dark; however, one of ordinary skill in the art would find it obvious to perform such a step in the dark, as the materials being synthesized are photoactive and interact with ambient light.
Further regarding Claim 14, Jiang is silent regarding this step happening at room temperature; however, absent showings of unexpected results, criticality, or non-obviousness, one of ordinary skill in the art would find it obvious to perform this step at room temperature to simplify the process and avoid the use of temperature changers such as heaters.


Regarding Claim 16, the prior art discloses the limitations of Claim 1 as shown above.  Further, Jiang discloses a mass ratio of 2.8432:1.0192 of silver nitrate and sodium metavanadate (Claims).
Jiang is silent regarding the mass ratio of the carbon nitride; however, one of ordinary skill in the art would find it obvious to add the carbon nitride to silver nitrate and sodium vanadate in a ratio that would achieve the desired growth of silver metavanadate quantum dots on the carbon nanosheets.
Regarding Claim 17, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Jiang discloses a temperature and time for hydrothermal reaction that differs from that disclosed by the instant application, one of ordinary skill in the art would find it obvious to adapt reaction conditions to achieve the desired result of the hydrothermal reaction given the use of a carbon nitride precursor material that differs from that cited by Claim 3.
Further regarding Claim 17, the prior art describing freeze-drying in the art (Simón) discloses freeze-drying between -50 and – 80 °C (Secondary drying). Further, while  Simón does not disclose the drying time of 24 h, one of ordinary skill in the art would find it obvious to freeze-dry the gel for as long as necessity to achieve the desired dryness of the produced gel.
Regarding Claim 18, the prior art discloses the limitations of Claim 3 as shown above. Further, while Jiang does not disclose the mass ratio of the silver metavanadate quantum dot/carbon nitride nanosheet composite to graphene oxide, one of ordinary skill in the art would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                  

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        12/29/2021